DETAILED ACTION
This office action is in response to amendments to application 16/056,831, filed on 03/23/2021.
Claims 1-28 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 03/32/2021, have been entered.
Regarding rejections of claims 1-27 under 35 U.S.C. 103, the rejections have been modified due to amendment. Claims 1-8, 10-17, 19-26, and 28 are now rejected in view of Dods and Needelman. Claims 9, 18, and 27 are now rejected in view of Dods, Needelman, and Karlov.
Regarding claim 28, the claim is newly rejected under 35 U.S.C. 103 as being unpatentable over Dods et al. (US 8620582), hereinafter Dods, in view of Needelman et al. (US 20040098177), hereinafter Needelman.
Claims 1-9 are newly rejected under 35 U.S.C. 112(b).

Response to Arguments
	Applicant’s arguments, filed 03/23/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
	Applicant asserts that neither in the cited paragraph nor elsewhere, does Needelman disclose or suggest, or even mention image registration, which, as known in the art, is a computationally intensive task of image processing. In the cited paragraph, Needelman merely discloses discarding pairs of stars to identify candidate stars that may have been detected by a sensor. This process may be used in a preprocessing stage, to accommodate image registration, but in itself, is very different from actual performance of image registration.
	Examiner respectfully notes that Applicant’s specification P. [078] indicates that image “registration” is equivalent to image matching: “Identifying means to find the optimal matching (or registration) between each image- star and its corresponding star in the database.” [Examiner’s emphasis added.]
Examiner notes that this is explicitly disclosed by Needelman in P. [0046] as cited: “In a subsequent step, candidate star pairs are successively discarded if they are not associated (e.g., as determined from the star catalogs) with a pair of stars whose relative positions substantially match those of the confirming pair of the processed set of star-sensor signals.” [Examiner’s emphasis added.] Examiner interprets Needelman clearly teaches image registration as is consistent with Applicant’s specification.

	Applicant’s arguments regarding the combination of Karlov and Needelman have been fully considered, but do not apply to the combination of references cited herein.

Summary: The rejections of claims 1-27 are modified, but claims 1-27 remain rejected under 35 U.S.C. 103 based on the above responses to arguments and below rejections. Claim 28 is newly rejected under 35 U.S.C. 103 based on the below rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “wherein the at least one sensor captured the at least one digital image”. The prior recitation of “at least one digital image” has been removed by amendment, and there is therefore insufficient antecedent basis for “the at least one digital image” in the claim.
Regarding claims 2-9, the claims are rejected due to their dependence upon a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 10-17, 19-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dods et al. (US 20120172061), hereinafter Dods, in view of Needelman et al. (US 20040098177), hereinafter Needelman.

Regarding claim 1, Dods teaches a method for celestial navigation, the method comprising using at least one hardware processor for:
receiving a digital image depicting at least three light sources visible from at least one sensor (see at least Dods Fig. 4, depicted constellation comprising multiple light sources), wherein the at least one sensor captured the at least one digital image (see at least Dods P. [0016]: “Image data is acquired that contains at least one celestial object.”; P. [0020]: “FIG. 1 illustrates a front view of an exemplary electronic device.  The illustrated electronic device 100 is a smartphone but can also be a netbook, an electronic tablet, an electronic pad, a personal digital assistant (PDA), or any other similar electronic device which includes a display, a processor communicatively coupled to the display, and a camera module.”);
processing the digital image to calculate image positions of the depicted at least three light sources in the digital image (see at least Dods Fig. 4, depicted constellation; P. [0016]: “Additionally, a celestial object indicator for selecting a celestial object is provided on the display of image data.  In order to acquire a position of the electronic device, the celestial object indicator is overlaid on the celestial object.  The celestial object indicator can be a fixed indicator, a calculated position, a moveable indicator, or any combination thereof.  Additionally, the time at which the image is acquired is obtained.  In response to an indication that the celestial indicator is overlaid on the celestial object, a determination of position, by the processor of the electronic device, is made by comparing the location of the celestial object in the image data and the relative angle information at the time of the indication to a database at least partially stored on the electronic device.”);
computing a plurality of relative positional parameters between any two or more of the at least three light sources, based, at least in part, on said calculated image positions (see at least Dods Fig. 4, constellation comprising 7 light sources; P. [0042]: “At block 328, the method 310 determines a position of the electronic device 100 by comparing the location of the celestial object 200 in the image data 111 and relative angle information at the time of the indication to a database at least partially stored on the electronic device 100 in response to an indication that the celestial object indicator 220 is overlaid on the at least one celestial object 200.”);
estimating light source positions of each of the at least three light sources (see at least Dods Fig. 4, depicted constellation as celestial object; P. [0016]: “The position of the electronic device can be determined using the position of the celestial object relative to the electronic device.”), by comparing said plurality of computed relative positional parameters with a respective plurality of relative positional parameters obtained from a database of light sources (see at least Dods Abstract: “The position of the electronic device is determined by comparing the location of the celestial object in the image data and relative angle information at the time of the indication to a database at least partially stored on the electronic device in response to an indication that the celestial object indicator is overlaid on the at least one celestial object.”).
Dods does not explicitly teach performing image registration between said calculated image positions and said estimated light source positions; and determining a position of the at least one sensor based on said image registration.
However, Dods teaches determining a position of the at least one sensor based on comparing calculated image positions and said estimated light source positions (see at least Dods P. [0023]: “Using sensor information regarding the angle of the electronic device 100 relative to the Earth and the time at which the celestial object indicator 220 was overlaid on the celestial object 200, a database is consulted that provides information about celestial object 200 relative to the Earth.  Using that information, the device 100 can determine the present position of the electronic device 100.”; P. [0039]: “Furthermore, the removable memory 180 can only have the database stored thereon or alternatively the removable memory 180 can be provided to include both the database and other data.  As illustrated in FIG. 9, the removable memory 180 can contain an astronomical table database 182 for comparing the celestial object and determined angularity and time as determined by the electronic device 100.  The astronomical table database 182 is used to determine the position of the electronic device according to the present disclosure.”).
In the same field of endeavor, Needelman teaches performing image registration between said calculated image positions and said estimated light source positions (see at least Needelman P. [0046]: “In a subsequent step, candidate star pairs are successively discarded if they are not associated (e.g., as determined from the star catalogs) with a pair of stars whose relative positions substantially match those of the confirming pair of the processed set of star-sensor signals.  These process steps will generally identify one of the candidate star pair and an associated pair of stars as the stars that generated the processed set of star-sensor signals.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of image registration as taught by Needelman in the method for determining location of a sensor which compares locations of calculated and estimated light sources as taught by Dods in order to calculate a position of a sensor such as a cell phone camera in order to determine the position of the cell phone with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 2, Dods teaches the method of claim 1.
(see at least Dods P. [0022]: “In the examples illustrated in FIGS. 1 and 2, the user of the device 100 moves the device 100 until the image 111 displayed on the display shows the celestial object indicator 220 overlaid on the celestial object 200, the Sun 201.  As the Sun 201 is a bright object, the user would never look directly at the Sun 201.  Rather, the user would start off by launching the celestial navigation program and holding the electronic device 100 such that it faced in the general direction of the Sun 201.  When the device 100 is held in such a fashion, an image 111 such as the one shown in FIG. 1 can be produced.  The image 111 can be a video image or a real time image such that the image 111 changes as the electronic device 100 moves.”).

	Regarding claim 3, Dods teaches the method of claim 1.
	Dods further teaches wherein the plurality of geometric parameters are at least one of an angle, a solid angle, a distance, and a geometric relationship (see at least Dods Fig. 4, constellation comprising 7 light sources; P. [0042]: “At block 328, the method 310 determines a position of the electronic device 100 by comparing the location of the celestial object 200 in the image data 111 and relative angle information at the time of the indication to a database at least partially stored on the electronic device 100 in response to an indication that the celestial object indicator 220 is overlaid on the at least one celestial object 200.”).

	Regarding claim 4, Dods teaches the method of claim 1.
	Dods further teaches wherein the at least one sensor is a member of the group consisting of an optical sensor, a camera sensor, an electromagnetic radiation sensor, an infrared sensor, and a two-dimensional physical property sensor (see at least Dods P. [0040]: “The camera module 140 can be on the rear side of the electronic device 100.  The camera module 140 can include a camera lens coupled to an image sensor.  The camera module 140 can include an image sensor adapted to convert the optical image captured by the camera module 140 into an electrical signal processed by the processing module 300.”).

	Regarding claim 5, Dods teaches the method of claim 1.
	Dods further teaches wherein the light source is from a member of the group consisting of a roadway light, an astronomical body, a man-made space object, and a man-made aerial object (see at least Dods P. [0016]: “Image data is acquired that contains at least one celestial object.”).

	Regarding claim 6, Dods teaches the method of claim 1.
	Dods further teaches wherein the position is at least one of a location, an orientation, a distance, and a geometric relationship (see at least Dods Fig. 4, constellation comprising 7 light sources; P. [0042]: “At block 328, the method 310 determines a position of the electronic device 100 by comparing the location of the celestial object 200 in the image data 111 and relative angle information at the time of the indication to a database at least partially stored on the electronic device 100 in response to an indication that the celestial object indicator 220 is overlaid on the at least one celestial object 200.”).

	Regarding claim 7, Dods teaches the method of claim 1.
	Dods further teaches wherein the position comprises at least one positioning value (see at least Dods Fig. 4, constellation comprising 7 light sources; P. [0042]: “At block 328, the method 310 determines a position of the electronic device 100 by comparing the location of the celestial object 200 in the image data 111 and relative angle information at the time of the indication to a database at least partially stored on the electronic device 100 in response to an indication that the celestial object indicator 220 is overlaid on the at least one celestial object 200.”).

	Regarding claim 8, Dods teaches the method of claim 1.
	Dods further teaches wherein the at least one hardware processor is incorporated into at least one system selected from the group consisting of a laser aiming system, an antenna aiming system, a camera aiming system, and a position computation system (see at least Dods P. [0016]: “a determination of position, by the processor of the electronic device, is made by comparing the location of the celestial object in the image data and the relative angle information at the time of the indication to a database at least partially stored on the electronic device.”).

	Regarding claim 10, Dods teaches a system for star tracking comprising:
at least one hardware processor (see at least Dods P. [0016]: “In response to an indication that the celestial indicator is overlaid on the celestial object, a determination of position, by the processor of the electronic device, is made by comparing the location of the celestial object in the image data and the relative angle information at the time of the indication to a database at least partially stored on the electronic device.”); and
a non-transitory computer-readable storage medium having program code embodied therewith (see at least Dods P. [0057]: “Furthermore, the present technology can take the form of a computer program product comprising program modules accessible from computer-usable or computer-readable medium storing program code for use by or in connection with one or more computers, processors, or instruction execution system.”), the program code executable by said at least one hardware processor to:
(see at least Dods Fig. 4, depicted constellation comprising multiple light sources), wherein the at least one sensor captured the at least one digital image (see at least Dods P. [0016]: “Image data is acquired that contains at least one celestial object.”; P. [0020]: “FIG. 1 illustrates a front view of an exemplary electronic device.  The illustrated electronic device 100 is a smartphone but can also be a netbook, an electronic tablet, an electronic pad, a personal digital assistant (PDA), or any other similar electronic device which includes a display, a processor communicatively coupled to the display, and a camera module.”);
process the digital image to calculate image positions of the depicted at least three light sources in the digital image (see at least Dods Fig. 4, depicted constellation; P. [0016]: “Additionally, a celestial object indicator for selecting a celestial object is provided on the display of image data.  In order to acquire a position of the electronic device, the celestial object indicator is overlaid on the celestial object.  The celestial object indicator can be a fixed indicator, a calculated position, a moveable indicator, or any combination thereof.  Additionally, the time at which the image is acquired is obtained.  In response to an indication that the celestial indicator is overlaid on the celestial object, a determination of position, by the processor of the electronic device, is made by comparing the location of the celestial object in the image data and the relative angle information at the time of the indication to a database at least partially stored on the electronic device.”);
compute a plurality of relative positional parameters between any two or more of the at least three light sources, based, at least in part, on said calculated image positions (see at least Dods Fig. 4, constellation comprising 7 light sources; P. [0042]: “At block 328, the method 310 determines a position of the electronic device 100 by comparing the location of the celestial object 200 in the image data 111 and relative angle information at the time of the indication to a database at least partially stored on the electronic device 100 in response to an indication that the celestial object indicator 220 is overlaid on the at least one celestial object 200.”);
estimate light source positions of each of the at least three light sources (see at least Dods Fig. 4, depicted constellation as celestial object; P. [0016]: “The position of the electronic device can be determined using the position of the celestial object relative to the electronic device.”), by comparing said plurality of computed relative positional parameters with a respective plurality of relative positional parameters obtained from a database of light sources (see at least Dods Abstract: “The position of the electronic device is determined by comparing the location of the celestial object in the image data and relative angle information at the time of the indication to a database at least partially stored on the electronic device in response to an indication that the celestial object indicator is overlaid on the at least one celestial object.”).
Dods does not explicitly teach perform image registration between said calculated image positions and said light source positions; and determine a position of the at least one sensor based on said image registration.
However, Dods teaches determining a position of the at least one sensor based on comparing calculated image positions and said estimated light source positions (see at least Dods P. [0023]: “Using sensor information regarding the angle of the electronic device 100 relative to the Earth and the time at which the celestial object indicator 220 was overlaid on the celestial object 200, a database is consulted that provides information about celestial object 200 relative to the Earth.  Using that information, the device 100 can determine the present position of the electronic device 100.”; P. [0039]: “Furthermore, the removable memory 180 can only have the database stored thereon or alternatively the removable memory 180 can be provided to include both the database and other data.  As illustrated in FIG. 9, the removable memory 180 can contain an astronomical table database 182 for comparing the celestial object and determined angularity and time as determined by the electronic device 100.  The astronomical table database 182 is used to determine the position of the electronic device according to the present disclosure.”).
In the same field of endeavor, Needelman teaches perform image registration between said calculated image positions and said estimated light source positions (see at least Needelman P. [0046]: “In a subsequent step, candidate star pairs are successively discarded if they are not associated (e.g., as determined from the star catalogs) with a pair of stars whose relative positions substantially match those of the confirming pair of the processed set of star-sensor signals.  These process steps will generally identify one of the candidate star pair and an associated pair of stars as the stars that generated the processed set of star-sensor signals.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of image registration as taught by Needelman in the method for determining location of a sensor which compares locations of calculated and estimated light sources as taught by Dods in order to calculate a position of a sensor such as a cell phone camera in order to determine the position of the cell phone with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 11, Dods teaches the system of claim 10.
Dods further teaches wherein the digital image is at least in part a frame of a video stream, a video file, or a live video cast (see at least Dods P. [0022]: “In the examples illustrated in FIGS. 1 and 2, the user of the device 100 moves the device 100 until the image 111 displayed on the display shows the celestial object indicator 220 overlaid on the celestial object 200, the Sun 201.  As the Sun 201 is a bright object, the user would never look directly at the Sun 201.  Rather, the user would start off by launching the celestial navigation program and holding the electronic device 100 such that it faced in the general direction of the Sun 201.  When the device 100 is held in such a fashion, an image 111 such as the one shown in FIG. 1 can be produced.  The image 111 can be a video image or a real time image such that the image 111 changes as the electronic device 100 moves.”).

Regarding claim 12, Dods teaches the system of claim 10.
Dods further teaches wherein the plurality of geometric parameters are at least one of an angle, a solid angle, a distance, and a geometric relationship (see at least Dods Fig. 4, constellation comprising 7 light sources; P. [0042]: “At block 328, the method 310 determines a position of the electronic device 100 by comparing the location of the celestial object 200 in the image data 111 and relative angle information at the time of the indication to a database at least partially stored on the electronic device 100 in response to an indication that the celestial object indicator 220 is overlaid on the at least one celestial object 200.”).

Regarding claim 13, Dods teaches the system of claim 10.
	Dods further teaches wherein the at least one sensor is a member of the group consisting of an optical sensor, a camera sensor, an electromagnetic radiation sensor, an infrared sensor, and a two-dimensional physical property sensor (see at least Dods P. [0040]: “The camera module 140 can be on the rear side of the electronic device 100.  The camera module 140 can include a camera lens coupled to an image sensor.  The camera module 140 can include an image sensor adapted to convert the optical image captured by the camera module 140 into an electrical signal processed by the processing module 300.”).

	Regarding claim 14, Dods teaches the system of claim 10.
(see at least Dods P. [0016]: “Image data is acquired that contains at least one celestial object.”).

	Regarding claim 15, Dods teaches the system of claim 10.
	Dods further teaches wherein the position is at least one of a location, an orientation, a distance, and a geometric relationship (see at least Dods Fig. 4, constellation comprising 7 light sources; P. [0042]: “At block 328, the method 310 determines a position of the electronic device 100 by comparing the location of the celestial object 200 in the image data 111 and relative angle information at the time of the indication to a database at least partially stored on the electronic device 100 in response to an indication that the celestial object indicator 220 is overlaid on the at least one celestial object 200.”).

	Regarding claim 16, Dods teaches the system of claim 10.
	Dods further teaches wherein the position comprises at least one positioning value (see at least Dods Fig. 4, constellation comprising 7 light sources; P. [0042]: “At block 328, the method 310 determines a position of the electronic device 100 by comparing the location of the celestial object 200 in the image data 111 and relative angle information at the time of the indication to a database at least partially stored on the electronic device 100 in response to an indication that the celestial object indicator 220 is overlaid on the at least one celestial object 200.”).

	Regarding claim 17, Dods teaches the system of claim 10.
	Dods further teaches wherein the system is selected from the group consisting of a laser aiming system, an antenna aiming system, a camera aiming system, and a position computation system (see at least Dods P. [0016]: “a determination of position, by the processor of the electronic device, is made by comparing the location of the celestial object in the image data and the relative angle information at the time of the indication to a database at least partially stored on the electronic device.”).

	Regarding claim 19, Dods teaches a computer program product for star tracking, the computer program product comprising a non-transitory computer-readable storage medium having program code embodied therewith (see at least Dods P. [0057]: “Furthermore, the present technology can take the form of a computer program product comprising program modules accessible from computer-usable or computer-readable medium storing program code for use by or in connection with one or more computers, processors, or instruction execution system.”), the program code executable by at least one hardware processor to:
receive a digital image depicting at least three light sources visible from the at least one sensor (see at least Dods Fig. 4, depicted constellation comprising multiple light sources), wherein the at least one sensor captured the digital image (see at least Dods P. [0016]: “Image data is acquired that contains at least one celestial object.”; P. [0020]: “FIG. 1 illustrates a front view of an exemplary electronic device.  The illustrated electronic device 100 is a smartphone but can also be a netbook, an electronic tablet, an electronic pad, a personal digital assistant (PDA), or any other similar electronic device which includes a display, a processor communicatively coupled to the display, and a camera module.”);
process the digital image to calculate image positions of the depicted at least three light sources in the digital image (see at least Dods Fig. 4, depicted constellation; P. [0016]: “Additionally, a celestial object indicator for selecting a celestial object is provided on the display of image data.  In order to acquire a position of the electronic device, the celestial object indicator is overlaid on the celestial object.  The celestial object indicator can be a fixed indicator, a calculated position, a moveable indicator, or any combination thereof.  Additionally, the time at which the image is acquired is obtained.  In response to an indication that the celestial indicator is overlaid on the celestial object, a determination of position, by the processor of the electronic device, is made by comparing the location of the celestial object in the image data and the relative angle information at the time of the indication to a database at least partially stored on the electronic device.”);
compute a plurality of relative positional parameters between any two or more of the at least three light sources, based, at least in part, on said calculated image positions (see at least Dods Fig. 4, constellation comprising 7 light sources; P. [0042]: “At block 328, the method 310 determines a position of the electronic device 100 by comparing the location of the celestial object 200 in the image data 111 and relative angle information at the time of the indication to a database at least partially stored on the electronic device 100 in response to an indication that the celestial object indicator 220 is overlaid on the at least one celestial object 200.”);
estimate light source positions of each of the at least three light sources (see at least Dods Fig. 4, depicted constellation as celestial object; P. [0016]: “The position of the electronic device can be determined using the position of the celestial object relative to the electronic device.”), by comparing said plurality of computed relative positional parameters with a respective plurality of relative positional parameters obtained from a database of light sources (see at least Dods Abstract: “The position of the electronic device is determined by comparing the location of the celestial object in the image data and relative angle information at the time of the indication to a database at least partially stored on the electronic device in response to an indication that the celestial object indicator is overlaid on the at least one celestial object.”).
Dods does not explicitly teach perform image registration between said calculated image positions and said light source positions; and determine a position of the at least one sensor based on said image registration.
(see at least Dods P. [0023]: “Using sensor information regarding the angle of the electronic device 100 relative to the Earth and the time at which the celestial object indicator 220 was overlaid on the celestial object 200, a database is consulted that provides information about celestial object 200 relative to the Earth.  Using that information, the device 100 can determine the present position of the electronic device 100.”; P. [0039]: “Furthermore, the removable memory 180 can only have the database stored thereon or alternatively the removable memory 180 can be provided to include both the database and other data.  As illustrated in FIG. 9, the removable memory 180 can contain an astronomical table database 182 for comparing the celestial object and determined angularity and time as determined by the electronic device 100.  The astronomical table database 182 is used to determine the position of the electronic device according to the present disclosure.”).
In the same field of endeavor, Needelman teaches perform image registration between said calculated image positions and said estimated light source positions (see at least Needelman P. [0046]: “In a subsequent step, candidate star pairs are successively discarded if they are not associated (e.g., as determined from the star catalogs) with a pair of stars whose relative positions substantially match those of the confirming pair of the processed set of star-sensor signals.  These process steps will generally identify one of the candidate star pair and an associated pair of stars as the stars that generated the processed set of star-sensor signals.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of image registration as taught by Needelman in the method for determining location of a sensor which compares locations of calculated and estimated light sources as taught by Dods in order to calculate a position of a sensor such as a cell phone camera in order to 

	Regarding claim 20, Dods teaches the computer program product of claim 19.
	Dods further teaches wherein the digital image is at least in part a frame of a video stream, a video file, or a live video cast (see at least Dods P. [0022]: “In the examples illustrated in FIGS. 1 and 2, the user of the device 100 moves the device 100 until the image 111 displayed on the display shows the celestial object indicator 220 overlaid on the celestial object 200, the Sun 201.  As the Sun 201 is a bright object, the user would never look directly at the Sun 201.  Rather, the user would start off by launching the celestial navigation program and holding the electronic device 100 such that it faced in the general direction of the Sun 201.  When the device 100 is held in such a fashion, an image 111 such as the one shown in FIG. 1 can be produced.  The image 111 can be a video image or a real time image such that the image 111 changes as the electronic device 100 moves.”).

	Regarding claim 21, Dods teaches the computer program product of claim 19.
	Dods further teaches wherein the plurality of geometric parameters are at least one of an angle, a solid angle, a distance, and a geometric relationship (see at least Dods Fig. 4, constellation comprising 7 light sources; P. [0042]: “At block 328, the method 310 determines a position of the electronic device 100 by comparing the location of the celestial object 200 in the image data 111 and relative angle information at the time of the indication to a database at least partially stored on the electronic device 100 in response to an indication that the celestial object indicator 220 is overlaid on the at least one celestial object 200.”).

	Regarding claim 22, Dods teaches the computer program product of claim 19.
(see at least Dods P. [0040]: “The camera module 140 can be on the rear side of the electronic device 100.  The camera module 140 can include a camera lens coupled to an image sensor.  The camera module 140 can include an image sensor adapted to convert the optical image captured by the camera module 140 into an electrical signal processed by the processing module 300.”).

	Regarding claim 23, Dods teaches the computer program product of claim 19.
	Dods further teaches wherein the light source is selected from the group consisting of a roadway light, an astronomical body, a man- made space object, and a man-made aerial object (see at least Dods P. [0016]: “Image data is acquired that contains at least one celestial object.”).

Regarding claim 24, Dods teaches the computer program product of claim 19.
Dods further teaches wherein the position is at least one of a location, an orientation, a distance, and a geometric relationship (see at least Dods Fig. 4, constellation comprising 7 light sources; P. [0042]: “At block 328, the method 310 determines a position of the electronic device 100 by comparing the location of the celestial object 200 in the image data 111 and relative angle information at the time of the indication to a database at least partially stored on the electronic device 100 in response to an indication that the celestial object indicator 220 is overlaid on the at least one celestial object 200.”).

Regarding claim 25, Dods teaches the computer program product of claim 19.
(see at least Dods Fig. 4, constellation comprising 7 light sources; P. [0042]: “At block 328, the method 310 determines a position of the electronic device 100 by comparing the location of the celestial object 200 in the image data 111 and relative angle information at the time of the indication to a database at least partially stored on the electronic device 100 in response to an indication that the celestial object indicator 220 is overlaid on the at least one celestial object 200.”).

Regarding claim 26, Dods teaches the computer program product of claim 19.
Dods further teaches wherein the at least one hardware processor is comprised in a system selected from the group consisting of a laser aiming system, an antenna aiming system, a camera aiming system, and a position computation system (see at least Dods P. [0016]: “a determination of position, by the processor of the electronic device, is made by comparing the location of the celestial object in the image data and the relative angle information at the time of the indication to a database at least partially stored on the electronic device.”).

Regarding claim 28, Dods teaches the method of claim 1. 
Dods further teaches wherein the at least one sensor is a smartphone camera (see at least Dods Figs. 3 and 4).


Claims 9, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dods et al. (US 20120172061), hereinafter Dods, in view of Needelman et al. (US 20040098177), hereinafter Needelman, and Karlov et al. (US 20170131096), hereinafter Karlov.

Regarding claim 9, Dods teaches the method of claim 1.
	The combination of Dods and Needelman does not explicitly teach wherein the actions of the method are performed when global navigation satellite systems are unavailable for positioning.
	In the same field of endeavor, Karlov teaches wherein the actions of the method are performed when global navigation satellite systems are unavailable for positioning (see at least Karlov P. [0030]: “In addition, no signals are sent from the platform.  Rather, the platform's location is determined based on measurements of the celestial objects 215, 220, 225.  The ability to geolocate using solely celestial object measurements can be useful if the platform 210 is in a GPS-denied environment.”).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of performing celestial navigation when global navigation satellite systems are unavailable for positioning as taught by Karlov in the celestial navigation method of Dods in order to geolocate an object in a GPS-denied environment (Karlov P. [0030]).

	Regarding claim 18, Dods teaches the system of claim 10.
	The combination of Dods and Needelman does not explicitly teach wherein the program code is executed when global navigation satellite systems are unavailable for positioning.
	In the same field of endeavor, Karlov teaches wherein the program code is executed when global navigation satellite systems are unavailable for positioning (see at least Karlov P. [0030]: “In addition, no signals are sent from the platform.  Rather, the platform's location is determined based on measurements of the celestial objects 215, 220, 225.  The ability to geolocate using solely celestial object measurements can be useful if the platform 210 is in a GPS-denied environment.”).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of performing celestial navigation when global navigation (Karlov P. [0030]).

Regarding claim 27, Dods teaches the computer program product of claim 19.
	The combination of Dods and Needelman does not explicitly teach wherein the program code is executed when global navigation satellite systems are unavailable for positioning.
	In the same field of endeavor, Karlov teaches wherein the program code is executed when global navigation satellite systems are unavailable for positioning (see at least Karlov P. [0030]: “In addition, no signals are sent from the platform.  Rather, the platform's location is determined based on measurements of the celestial objects 215, 220, 225.  The ability to geolocate using solely celestial object measurements can be useful if the platform 210 is in a GPS-denied environment.”).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of performing celestial navigation when global navigation satellite systems are unavailable for positioning as taught by Karlov in the celestial navigation method of Dods in order to geolocate an object in a GPS-denied environment (Karlov P. [0030]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662